Citation Nr: 1010010	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  03-13 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to an increased evaluation for the orthopedic 
manifestations of degenerative disc disease (DDD), L4-L5, 
rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Attorney 


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran had active military service from May 1970 to 
March 1971. 
 
This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

In April 2008 the Board rendered a decision that, in relevant 
part, denied a rating in excess of 20 percent for the 
orthopedic manifestations of the Veteran's DDD of the lumbar 
spine (although it granted a separate compensable rating for 
sciatic neuropathy of the right lower extremity).  The 
Veteran appealed the Board's decision to the Court of Appeals 
for Veterans Claims (Court); the appeal also included various 
other issues that were addressed in the Board's April 2008 
decision.

In March 2009 the parties filed a Joint Motion for Partial 
Remand ("Joint Motion").  In a July 2009 Order ("Order"), 
entered pursuant to the Joint Motion, the Court vacated that 
portion of the Board's decision that denied entitlement to a 
rating in excess of 20 percent for the Veteran's DDD and 
remanded the matter to the Board.  The Court dismissed the 
Veteran's appeal as to all other issues.  A copy of the 
Court's Order was placed in the claims file.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In its remand the Court essentially directed VA to conduct 
further development in accordance with the terms of the Joint 
Motion.  Pursuant to the Joint Motion, the parties agreed 
that a January 2008 VA examination of the Veteran's back 
disability was inadequate. 
Specifically, the examiner stated that he was unable to 
apportion the Veteran's symptoms between his original service 
connected back disability and a subsequent on the job back 
injury that occurred in April 2007.  However, the examiner 
then attributed certain symptoms, including the Veteran's 
inability to work, to the April 2007 injury.  The examiner 
was also unable to perform repetitive motion testing due to 
the Veteran's April 2007 back injury.

Although not specifically referenced in the Joint Remand, it 
also appears that the examiner used a definition of an 
"incapacitating episode" of intervertebral disc syndrome 
that differed from the definition set forth in 38 C.F.R. § 
4.71a, Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, Note (1).  Specifically, the 
examiner indicated that the Veteran had an incapacitating 
episode of intervertebral disc syndrome that lasted from 
April 2007 to the date of the examination in January 2008, a 
period of longer than 6 weeks as required for a 60 percent 
evaluation, because the Veteran was unable to work.  See 38 
C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  The examiner 
attributed this "incapacitating episode" to the Veteran's 
April 2007 on the job injury.  It is unclear whether this 
"incapacitation" was ordered by a physician.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
new VA examination to determine the 
current severity of the orthopedic 
manifestations of the Veteran's DDD, L4-
L5.  The examiner must review the claims 
file and state that this was done in his 
or her report.

If possible, the examiner should 
distinguish between the level of 
disability caused by the Veteran's service 
connected DDD, L4-L5, and any natural 
progression thereof, and any additional 
disability that was caused by an unrelated 
subsequent injury, including the Veteran's 
April 2007 on the job injury.  If the 
effects of these injuries cannot be 
separated, the examiner should 
specifically so state and should explain 
why they cannot be separated.  If the 
examiner concludes that only certain 
effects of the service connected injury 
and the subsequent injury cannot be 
separated, he or she should clearly 
explain which symptoms can be 
distinguished and which symptoms cannot 
and provide a full rationale for his or 
her conclusion in this regard.  

The examiner should also indicate whether 
the Veteran experienced any episodes of 
intervertebral disc syndrome, defined as 
"a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest required by a physician 
and treatment by a physician" and, if so, 
the length of these episodes. 

Furthermore, the examiner should indicate 
the Veteran's residual functional capacity 
with respect to activities of daily living 
and employment activities.  Again, to the 
extent possible, the examiner should 
explain the degree to which any deficits 
in these areas are related to the 
Veteran's DDD, L4-L5 or any natural 
progression thereof, as opposed to 
subsequent trauma.  

2.  After completion of the above 
development, the Veteran's claim should be 
readjudicated.  If the determination 
remains less than fully favorable to the 
Veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case (SSOC) and given an 
opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009)


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



